Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
It was noted that the claims submitted 1/28/2022 included and error in claim 7, the claim was missing the last of the limitation originally presented in the claim set of 4/15/2019.  The examiner’s amendment below corrects this error.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 7, should read:
7. The hybrid battery of claim 1, wherein the casing comprises a body with an upper opening and a covering covered on the opening of the body; the covering comprises a base body, a containing groove is provided on one side of the base body, the containing groove is used for containing the base plate, lug bosses are provided on the groove bottom of the containing groove, the base plate is arranged on the lug bosses, and there is a gap between the base plate and the groove bottom of the containing groove.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Sakata et al which discloses the terminal block but does not suggest or disclose the terminal block having a base plate, an intermediate plate and a top plate that overlapped and are detachable connected on the base plate through screws.
Reinhard (US 2017/0279099A1) which discloses a battery case having multiple slots for cells and a cover, where the cover includes a base body, a containing groove and lug bosses but does not disclose or suggest lug bosses.
Therefore, none of the prior art of record suggest or discloses the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/Primary Examiner, Art Unit 1727